internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-114987-99 date date legend decedent spouse niece trust trustee of unitrust trustees of marital trust charity date date state dear this is in response to your letter dated date in which you requested rulings concerning the tax consequences of a proposed reformation to a charitable_remainder_unitrust on date decedent executed trust decedent died on date and trust became irrevocable decedent is survived by spouse trust provides for the disposition of property upon decedent’s death paragraph a of article three of trust provides that if spouse survives decedent one-half of the remaining property is to be held as a marital trust for spouse in accordance with the provisions of article four marital trust paragraph of article four of trust provides that all income is to be distributed currently to spouse for life at monthly or other convenient intervals but not less often than annually plr-114987-99 paragraph of article four of trust provides that principal is to be distributed as trustee deems suitable for care support and maintenance of spouse paragraph of article four of trust provides that upon the death of spouse all remaining trust property is to be administered as a unitrust named for niece and charity in accordance with provisions of article five unitrust paragraph of article five of trust provides that trustee of unitrust is to distribute to niece for the period of niece’s life an amount which is the lesser_of percent of the net fair_market_value of the trust assets as determined as of the valuation_date unitrust_amount or the trust income as defined in sec_643 of the code and the regulations thereunder for the taxable_year paragraph of article five provides that upon niece’s death trustee is to distribute all of the the remaining income and principal to charity paragraph dollar_figure of article five provides that trustee of unitrust is prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 which would subject trust to tax under sec_4943 from making any investments which would subject trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 additionally trustee is to make distributions at such time and in such manner as not to subject trust to tax under sec_4942 trustees of marital trust propose to reform unitrust to permit the unitrust_amount to be paid for an initial period in accordance with sec_1 a i b of the income_tax regulations and then to be paid as a fixed percentage for the remaining portion of the trust term in accordance with sec_1 a i c the proposed paragraph provides notwithstanding the foregoing provisions of article five this paragraph dollar_figure shall supersede paragraph sec_5 and with respect to unitrust created under of this agreement a_trust term the period for payment of the annual amount for the trust the trust term shall begin on the date of death of spouse and shall end upon the death of the recipient of the trust niece b computation of annual amount during first_phase for each taxable_year of the trust during the period the first_phase which begins with the first day of the trust’s first taxable_year and ends on december of the trust’s first taxable_year the last day of the taxable_year of the trust in which the triggering event occurs the annual amount shall equal the lesser_of i an amount unitrust_amount which equals five percent of the net fair market of the trust assets as determined on the valuation_date for that taxable_year or plr-114987-99 ii the trust income for that taxable_year as defined in sec_643 of the code and the regulations thereunder c triggering event the triggering event shall be december of the year in which spouse dies d computation of annual amount during first_phase for each taxable_year of the trust during the period the second_phase which begins with the first day of the first taxable_year of the trust after the taxable_year of the trust in which the triggering event occurs and continues for the balance of the trust term the annual amount shall be five percent of the net fair_market_value of the trust assets as determined as of the valuation_date for that taxable_year e valuation_date the valuation_date for a taxable_year of a_trust shall be the first business_day of that taxable_year if no valuation_date occurs in a short taxable_year for the trust other than the taxable_year in which the trust term ends trust assets shall be valued for purposes of computing unitrust_amount as of the last day of such short taxable_year in the case of the taxable_year of the trust in which the trust term ends if no valuation occurs before the day the trust term ends trust assets shall be valued for purposes of computing unitrust_amount as of the day the trust term ends the terms governing unitrust became irrevocable on date however the assets are presently held in a marital trust which satisfies the requirements for a qualified terminable_interest trust under sec_2056 unitrust will not come into existence until the death of the spouse trustees of marital trust filed a petition in state court to reform unitrust as provided in proposed paragraph the court granted the order conditioned upon the internal_revenue_service issuing the following requested rulings the proposed reformation will not prevent unitrust from qualifying as a charitable_remainder_unitrust under sec_664 when it is created upon the death of spouse or at any point during its term the proposed reformation will not result in an act of self-dealing under sec_4941 at the time the order reforming article five is issued at the time the method for computing unitrust_amount changes or at any other time during the term of unitrust the proposed reformation will not cause the present_value of the remainder_interest in unitrust from qualifying for an estate_tax charitable deduction under sec_2055 in spouse’s estate ruling_request sec_664 defines a charitable_remainder_unitrust as a_trust that provides for the distribution of the unitrust_amount at least annually for life or a term of years to one or more persons at least one of which is not a charitable_organization with an irrevocable remainder_interest to be held for the benefit of or paid over to a qualified charitable_organization sec_1_664-3 provides that the governing instrument may provide that the plr-114987-99 trust will pay not less often than annually the amount described in sec_1_664-3 for an initial period and then pay the amount described in sec_1_664-3 calculated using the same fixed percentage for the remaining years of the trust sec_1_664-3 provides that sec_1_664-3 applies to charitable_remainder trusts created on or after date sec_1_664-1 provides that in order for a_trust to be a charitable reminder trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for the purpose of sec_664 and the applicable regulations the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust but in no event prior to the time property is first transferred to the trust sec_1_664-3 of the regulations provides that a charitable_remainder trusts may be reformed to allow for a combination of methods as provided in sec_1 a i c without causing the trust to fail to function exclusively as a charitable_remainder_unitrust under sec_1_664-1 if the trustee begins legal proceedings to reform by date extended to date by notice_99_31 i r b in the present case property will not be transferred to unitrust until the death of spouse trustees of marital trust have filed a petition in state court that complies with the special reformation rules under sec_1_664-3 accordingly we rule that the proposed reformation of trust will not prevent unitrust from qualifying as a charitable_remainder_unitrust under sec_664 ruling_request sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as any direct or indirect - a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than certain employment agreements sec_4947 generally provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 apply as if such trust were a private_foundation except for amounts in trust for which a charitable deduction was not allowed and which are segregated from amounts for which a charitable deduction was allowed sec_1_664-3 provides that a charitable_remainder_trust may be reformed to allow for a combination of methods as provided in sec_1_664-3 without causing the plr-114987-99 trust to fail to function exclusively as a charitable_remainder_unitrust under sec_1_664-1 or to engage in an act of self-dealing under sec_4941 if the trustee begins legal proceedings to reform by date extended to date by notice_99_31 i r b sec_53_4947-1 of the foundations and similar excise_taxes regulations provides that a newly created trust shall for purposes of sec_4947 be treated as having amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 from the date of its creation even if a deduction was allowed for such amounts only at a later date for purposes of sec_53_4947-1 the date of creation of a charitable_remainder_trust shall be determined by applying the rules in sec_1_664-1 sec_53_4947-1 provides that a revocable_trust that becomes irrevocable upon the death of the decedent-grantor under the terms of the governing instrument of which the trustee is required to hold some or all of its net assets in trust after becoming irrevocable for both charitable and noncharitable beneficiaries is not considered a split-interest trust under sec_4947 for a reasonable period of settlement after becoming irrevocable except that sec_4941 may apply if the requirements of sec_53_4941_d_-1 are not met after that period the trust is considered a split-interest trust under sec_4947 for such purpose the term reasonable period of settlement means that period reasonably required or if shorter actually required by the trustee to perform the ordinary duties of administration necessary for the settlement of the trust these duties include for example the collection of assets the payment of debts taxes and distributions and the determination of rights of the subsequent beneficiaries in the present case unitrust will be a split-interest trust as defined in sec_4947 when unitrust becomes a split-interest trust then sec_4941 will fully apply to it as if it were a private_foundation by the terms of the governing instrument unitrust will not receive property until the death of spouse sec_53_4947-1 and sec_1_664-1 indicate that a unitrust is not deemed created before property is first transferred to the trust as the facts do not indicate any gift of property to the charitable_remainder_unitrust for which a charitable deduction was allowed the trust is not a split-interest trust subject_to sec_4941 at this time therefore the proposed reformation cannot be an act of self-dealing if unitrust were created and a split-interest trust subject_to sec_4941 then unitrust could still engage in the proposed reformation so long as it complied with the special reformation rules under sec_1 a i f accordingly the proposed reformation will not result in an act of self-dealing under sec_4941either i at the time the order reforming article five is issued ii at the time the unitrust is created upon the death of the decedent’s spouse iii at the time the method for computing the unitrust_amount changes at the beginning of the calendar immediately following the year in which the decedent’s spouse dies or iv at any other time during the term of the unitrust ruling_request sec_2044 provides that the gross_estate includes property in which the decedent possesses a qualifying_income_interest_for_life and with respect to which a deduction was allowed under sec_2056 under sec_2044 property included in the gross_estate under sec_2044 is treated as passing from the decedent for purposes of the estate_tax sec_2055 provides that the value of the taxable_estate at the decedent’s death shall be determined by deducting from the value of the gross_estate the amount of all bequests plr-114987-99 legacies devises and transfers to a person or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 a and an interest in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in subsection a no deduction shall be allowed under sec_2055 for the interest which passed or has passed to the person or for the use described in sec_2055 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest also includes a unitrust_interest the term unitrust_interest includes a right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest in the present case trustees of marital trust propose to reform unitrust to permit unitrust to use a combination of methods as provided in sec_1_664-3 trustees of marital trust have filed a petition in state court that complies with the special reformation rules under sec_1_664-3 the proposed reformation of trust will not prevent unitrust from qualifying as a charitable_remainder_unitrust under sec_664 accordingly we rule that a federal estate_tax charitable deduction will be allowed to spouse’s estate under sec_2055 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination these rulings are expressly contingent on the issuance of a court order authorizing the proposed reformation we express no opinion on any other provisions of trust or on the federal tax consequences of the formation and operation of unitrust under any other provisions of the code specifically no opinion is expressed as to whether unitrust will qualify as a charitable_remainder_trust under sec_664 plr-114987-99 the rulings contained in this letter are directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to the taxpayer sincerely yours robert g honigman acting assistant to the branch chief branch enclosure copy for sec_6110 purposes
